Title: From James Madison to Henry Hill, 18 February 1807
From: Madison, James
To: Hill, Henry



Sir.
Department of State, 18 Feb. 1807.

I enclose a new certificate of your appointment, embracing commercial concerns.  In strictness you cannot, under this, exercise the functions of a legal commercial Agent or Consul, without the concurrence of those, whose interests are directly affected by your acts, but it is nevertheless believed that you may render valuable services to your fellow Citizens, trading to the Island, or whose property may be sent thither by the British Cruizers, by the opportunities you may find of interposing for their benefit.  I am &c.

James Madison.

